MEMORANDUM***
Pawan Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific, cogent reasons for his findings based on inconsistencies between petitioner’s testimony and asylum interview going to the heart of his claim. See id. at 1043. Moreover, substantial evidence supports the credibility finding based on petitioner’s failure to verify his identity. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (upholding adverse credibility finding where inconsistencies went to key elements of the asylum claim, including identity).
Because Kumar failed to establish eligibility for ásylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See id.
In addition, substantial evidence also supports the denial of relief under CAT. See id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.